Case 2:18-cv-07299-SJF-AYS Document 69 Filed 03/22/19 Page 1 of 1 PageID #: 841

                                             Jennifer Fiorica Delgado   1251 Avenue of the Americas
                                             Partner                    New York, New York 10020

                                                                        T: 646.414.6962
                                                                        F: 973.597.6313
                                                                        E: jdelgado@lowenstein.com




March 22, 2019


VIA ECF

Hon. Anne Y. Shields
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

Re:      Shakespeare v. Live Well Financial, Inc., et al; Case No. 2:18-cv-07299 (SJF)(AYS)

Dear Judge Shields:

This firm represents defendant Reverse Mortgage Funding LLC (“RMF”) in the above-
referenced matter. RMF respectfully requests an adjournment of the April 4th hearing because
Counsel has a previously scheduled out-of-state engagement. All parties consent to this
adjournment and suggest the following alternative dates: April 12, 15 (after 11:30 am), 16, 17 or
19. No prior requests for an adjournment have been made.

Please do not hesitate to contact me should the Court require any further information. We thank
the Court in advance for its kind consideration.

Respectfully submitted,
/s/ Jennifer Fiorica Delgado
Jennifer Fiorica Delgado

30550/21
3/22/19 203927687.1



cc:        All Counsel of Record (via ECF)
